


 
CONSOLIDATED-TOMOKA LAND CO.
NONQUALIFIED STOCK OPTION AWARD AGREEMENT


This NONQUALIFIED STOCK OPTION AWARD AGREEMENT (the "Agreement") is made as of
the 1st day of August, 2011 (the "Grant Date") between CONSOLIDATED-TOMOKA LAND
CO., a Florida corporation (the "Company") and John P. Albright (the "Grantee").


Background Information


The Company has adopted the Consolidated-Tomoka Land Co. 2010 Equity Incentive
Plan (the “Plan”) which is administered by the Compensation Committee of the
Company’s Board of Directors (the “Committee”).  Section 5 of the Plan provides
that the Committee shall have the discretion and right to grant Options, subject
to the terms and conditions of the Plan and any additional terms provided by the
Committee.  The Committee has granted an Option to the Grantee as of the Grant
Date pursuant to the terms of the Plan and this Agreement.  The Grantee desires
to accept the grant of the Option and agrees to be bound by the terms and
conditions of the Plan and this Agreement.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this
Agreement.


Agreement


1.           Grant of Option.  Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee an option
to purchase 50,000 Shares at an Option Price of $________ per Share (the
"Option").  The extent to which the Grantee’s rights and interest in the Option
becomes vested and non-forfeitable shall be determined in accordance with the
provisions of Sections 2 and 3 of this Agreement.  The Option shall be a
Nonqualified Stock Option.


2.           Vesting.  Except as may be otherwise provided in Section 3 of this
Agreement, the vesting of the Grantee’s rights and interest in the Option shall
be determined in accordance with this Section 2.  Prior to the first anniversary
of the Grant Date, no portion of the Option shall be vested.  The Option shall
vest according to the following schedule, provided that in all instances the
Grantee is an Employee of the Company:


Date
Vested Percentage
 
1st Anniversary of the Grant Date
 
33%
 
2nd Anniversary of the Grant Date
 
66%
 
3rd Anniversary of the Grant Date
 
100%





3.           Change in Control.  Unless previously forfeited, any unvested
portion of the Option shall vest upon the occurrence of a Change in Control.




4.           Term of Option.  The Option shall be exercisable during its term
only to the extent it has vested in accordance with Section 2 or Section 3 of
this Agreement.  The term of the Option commences on the Grant Date and expires
upon the earliest of the following:


(a)           the 10th anniversary of the Grant Date;


(b)           12 months after the death of the Grantee;


(c)           12 months after the termination of the Grantee's employment with
the Company due to Disability; or


(d)           30 days after the termination of the Grantee's employment with the
Company for any reason other than death or Disability.


5.           Method of Exercise.  The Option is exercisable by delivery of an
exercise notice, at such location and in such form as the Company shall
designate (the "Exercise Notice"), which shall state the election to exercise
the Option, the number of Shares in respect of which the Option is being
exercised (the "Exercised Shares"), and such other representations and
agreements as may be required by the Company pursuant to the provisions of the
Plan.  The Exercise Notice shall be accompanied by payment of the aggregate
Option Price as to all Exercised Shares.  The Option shall be deemed to be
exercised upon receipt by the Company of such Exercise Notice accompanied by
such aggregate Option Price.  No Shares shall be issued pursuant to the exercise
of the Option unless such issuance and exercise complies with all relevant
provisions of law and the requirements of any stock exchange or quotation
service upon which the Shares are then listed.  Assuming such compliance, for
income tax purposes the Exercised Shares shall be considered transferred to the
Grantee on the date the Option is exercised with respect to such Exercised
Shares.


6.           Method of Payment.  Payment of the aggregate Option Price shall be
by any of the following, or a combination thereof, at the election of the
Grantee:


(a)           cash; or


                (b)           check; or


(c)           deferred payment of the Option Price from the proceeds of sale
through a bank or broker on the date of exercise of some or all of the Shares to
which
                                                the exercise relates to; or


(d)           subject to the approval of the Committee, such other methods as
provided by the terms of the Plan.


7.           Non-Transferability of Option.  The Option may not be transferred
in any manner otherwise than by will or by the laws of descent or distribution,
except as otherwise permitted by the Committee in accordance with the terms of
the Plan.  The terms of the Plan and this Agreement shall be binding upon the
executors, administrators, heirs, successors and assigns of the Grantee.


8.           Tax Consequences.  Some of the federal tax consequences relating to
the Option are set forth below.  THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE
TAX LAWS AND REGULATIONS ARE SUBJECT TO CHANGE.  THE GRANTEE SHOULD CONSULT A
TAX ADVISER BEFORE EXERCISING THE OPTION OR DISPOSING OF THE SHARES.


(a)           Exercising the Option.  The Grantee will incur regular federal
income tax liability upon exercise.  The Grantee will be treated as having
received compensation income (taxable at ordinary income tax rates) equal to the
excess, if any, of the fair market value of the Exercised Shares on the date of
exercise over their aggregate Exercise Price.  The Company will be required to
withhold from the Grantee's compensation or collect from Grantee and pay to the
applicable taxing authorities an amount equal to a percentage of this
compensation income at the time of exercise.  The Grantee shall pay all
applicable federal, state and local income and employment taxes (including taxes
of any foreign jurisdiction) which the Company is required to withhold at any
time with respect to the exercise of the Option. Such payment shall be made in
full, at the Grantee's election, in cash or check, by withholding from the
Grantee's next normal payroll check, or by the tender of Shares of the Company’s
common stock. Shares tendered as payment of required withholding shall be valued
at the closing price per share of the Company’s common stock on the date such
withholding obligation arises.


(b)           Disposition of Shares.  The Grantee will realize capital gain
equal to the excess of the amount realized from disposition of Shares over the
Grantee's tax basis in the Shares. A Grantee’s tax basis in the Shares generally
is the fair market value of the Shares on the date the Grantee exercises the
Option.  The capital gain will be long-term or short-term depending on the
length of time the Grantee held the Shares.


9.           No Effect on Employment or Rights under Plan.  Nothing in the Plan
or this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or affect any right which the Company may have to
terminate the employment of the Grantee regardless of the effect of such
termination of employment on the rights of the Grantee under the Plan or this
Agreement.  If the Grantee's employment is terminated for any reason whatsoever
(and whether lawful or otherwise), he will not be entitled to claim any
compensation for or in respect of any consequent diminution or extinction of his
rights or benefits (actual or prospective) under this Agreement or any Award or
otherwise in connection with the Plan. The rights and obligations of the Grantee
under the terms of his employment with the Company or any Subsidiary will not be
affected by his participation in the Plan or this Agreement, and neither the
Plan nor this Agreement form part of any contract of employment between the
Grantee and the Company or any Subsidiary.  The granting of Awards under the
Plan is entirely at the discretion of the Committee, and the Grantee shall not
in any circumstances have any right to be granted an Award.


10.           Governing Laws.  This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.


11.           Successors.  This Agreement shall inure to the benefit of, and be
binding upon, the Company and the Grantee and their heirs, legal
representatives, successors and permitted assigns.


12.           Severability.  In the event that any one or more of the provisions
or portion thereof contained in this Agreement shall for any reason be held to
be invalid, illegal or unenforceable in any respect, the same shall not
invalidate or otherwise affect any other provisions of this Agreement, and this
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.


13.           Entire Agreement.   Subject to the terms and conditions of the
Plan, which are incorporated herein by reference, this Agreement expresses the
entire understanding and agreement of the parties hereto with respect to such
terms, restrictions and limitations.


14.           Headings.   Section headings used herein are for convenience of
reference only and shall not be considered in construing this Agreement.
 
15.           Additional Acknowledgements.  By their signatures below, the
Grantee and the Company agree that the Option is granted under and governed by
the terms and conditions of the Plan and this Agreement.  Grantee has reviewed
in their entirety the prospectus that summarizes the terms of the Plan and this
Agreement, has had an opportunity to request a copy of the Plan in accordance
with the procedure described in the prospectus, has had an opportunity to obtain
the advice of counsel prior to executing this Agreement and fully understands
all provisions of the Plan and this Agreement.  Grantee hereby agrees to accept
as binding, conclusive and final all decisions or interpretations of the
Committee upon any questions relating to the Plan and this Agreement.


 
    IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement
as of the Grant Date set forth above.
 


CONSOLIDATED-TOMOKA LAND CO.


BY:________________________________
      Chairman, Compensation Committee




I have read the Consolidated-Tomoka Land Co. 2010 Equity Incentive Plan adopted
on April 28, 2010, and by my signature I agree to be bound by the terms and
conditions of the Plan and this form of agreement.


Date:           _______________________________      ________________________________
Grantee Signature


Back to 8K [albrightappointment8k.htm]